Citation Nr: 1310674	
Decision Date: 04/01/13    Archive Date: 04/11/13

DOCKET NO.  09-20 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for peripheral neuropathy, claimed as due to exposure to herbicides.

2.  Entitlement to service connection for peripheral neuropathy, claimed as due to exposure to herbicides.

3.  Entitlement to service connection for skin cancer, claimed as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission



ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from May 1965 to August 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2008 and March 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The October 2008 rating decision found that new and material evidence had not been received to reopen the claim of entitlement to service connection for peripheral neuropathy, to include as due to Agent Orange exposure.  

The March 2009 rating decision denied entitlement to service connection for skin cancer, to include as due to Agent Orange exposure.

The Board denied both of the Veteran's claims in March 2011.  The Veteran appealed the Board's March 2011 decision to the United States Court of Appeals for Veterans Claims (Court).  In July 2012, the Court issued a memorandum decision that, in relevant part, vacated the portion of the Board's March 2011 decision involving the peripheral neuropathy and skin cancer claims and remanded for proceedings consistent with the Court's decision.

The issues of entitlement to service connection for peripheral neuropathy and skin cancer are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  Entitlement to service connection for peripheral neuropathy, to include as secondary to Agent Orange exposure, was originally denied by rating decision in May 2006, and this denial was continued in a September 2006 rating decision.

2.  When considered by itself or in connection with the evidence previously assembled, the evidence received since the September 2006 rating decision was not previously submitted, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for peripheral neuropathy, to include as due to Agent Orange exposure.


CONCLUSION OF LAW

Evidence added to the record since the September 2006 rating decision is new and material; thus, the claim of entitlement to service connection for peripheral neuropathy, to include as secondary to Agent Orange exposure, is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.1103 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), substantially amended the provisions of chapter 51 of title 38 of the United States Code, concerning the notice and assistance to be afforded to claimants in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012)).  In addition, VA published regulations, which were created for the purpose of implementing many of the provisions of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in pertinent part, at 38 C.F.R. § 3.159 (2012)).

The Board believes that the evidence has been developed to the extent necessary to adjudicate the issue decided herein.  As will be discussed in greater detail below, the Board finds that new and material evidence has been submitted to reopen the Veteran's claim of entitlement to service connection for peripheral neuropathy, and that the claim is reopened.  In light of the above, any errors by VA in complying with the requirements of VCAA as to this issue are moot.  

II.  New and Material Evidence

The Veteran is seeking entitlement to service connection for peripheral neuropathy.  He essentially contends that he currently suffers from this disability due to in-service Agent Orange exposure.

Rating actions from which an appeal is not perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200 (2012).

A final decision cannot be reopened unless new and material evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

For claims filed on and after August 29, 2001, new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2012).

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence had been presented), will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).

The Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (holding that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).

For the purpose of establishing whether new and material evidence has been submitted, the evidence is presumed credible unless it is inherently false or untrue, or it is beyond the competence of the person making the assertion.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In general, applicable laws and regulations state that service connection may be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That a condition or injury occurred in service alone is not enough; there must be disability resulting from that condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 (1992).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

Service connection may also be granted for chronic disabilities, such as organic diseases of the nervous system, if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for certain chronic disabilities may be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303(b)(2012).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).    See Walker v. Shinseki, ___ F.3d ___, No. 2011-7184, 2013 WL 628429 (Fed. Cir. Feb. 21, 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  

The specific statute pertaining to claimed Agent Orange exposure is 38 U.S.C.A. § 1116.  Regulations issued pursuant thereto stipulate the diseases for which service connection may be presumed due to an association with exposure to herbicide agents.  The diseases that are entitled to presumptive service connection based on herbicide exposure are listed in 38 C.F.R. § 3.309(e).  Acute and subacute peripheral neuropathy are included on this list.  In order to qualify for presumptive service connection based on herbicide exposure, acute or subacute peripheral neuropathy must have manifested to a compensable degree within one year of the last date of exposure.  38 C.F.R. § 3.307(a)(6)(ii).  

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has determined that a veteran must have set foot on the land mass of Vietnam, or, have been present in the inland waterways of that country during the statutory period (so-called 'brown water' naval activity) in order to be considered to have had service in the Republic of Vietnam and, in turn, presumed exposure to herbicides.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008) cert. denied 129 S.Ct. 1002 (2009); see also VAOPGCPREC 7-93 (holding that service in Vietnam does not include service of a Vietnam era Veteran whose only contact with Vietnam was flying high-altitude missions in Vietnamese airspace); VAOPGCPREC 27-97 (holding that mere service on a deep-water naval vessel in waters off-shore of the Republic of Vietnam is not qualifying service in Vietnam).

Notwithstanding the above, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that when a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Thus, the fact that a veteran may not meet the requirements of a presumptive regulation would not in and of itself preclude him from establishing service connection as he may, in the alternative, establish service connection by way of proof of actual direct causation.

The Veteran's claim of entitlement to service connection for peripheral neuropathy was originally denied by the RO in May 2006.  In denying this claim, the RO noted that the Veteran's service treatment records showed no complaint of, treatment for, or diagnosis of peripheral neuropathy in service.  It also noted that the Veteran's service treatment records, discharge documents, and evidence received from the Service Department did not indicate that the Veteran served in Vietnam.  In September 2006, the Veteran filed a notice of disagreement with the May 2006 decision. 

The denial of service connection for peripheral neuropathy was continued in a September 2006 rating decision that, in addition to the bases cited in the May 2006 decision, noted that the evidence fails to show the Veteran's peripheral neuropathy was incurred in, caused by, or aggravated by service.  

Among the evidence of record at the time of the September 2006 denial was the Veteran's service treatment records, VA medical records, and private medical records.  These records contain a diagnosis of peripheral neuropathy, but the only evidence regarding etiology is contained in a December 2003 private treatment record stating that "[i]t is unclear at this time what the etiology of these symptoms are from."  

The RO issued a statement of the case in April 2007, but the Veteran did not submit a VA Form 9 to perfect a substantive appeal.  Thus, the May 2006 and September 2006 decisions became final.

Additional VA and private medical records have been added to the record since the September 2006 rating decision.  This evidence includes a September 2007 private medical record noting an impression of "[p]eripheral neuropathy suspected to be secondary to Agent Orange."  A July 2008 private medical record notes an impression of "[n]europathy thought secondary to Agent Orange."  This latter record also notes that the Veteran "does not have any other explanation for his neuropathy and he had Agent Orange exposure and this certainly could have contributed/caused the neuropathy."  
  
This evidence is new in that it was not of record at the time of the prior denial.  It is material in that it provides competent medical evidence of a direct link between the Veteran's peripheral neuropathy and his reported in-service herbicide exposure.  In reopening this claim, the Board emphasizes that the prior final denial was based, in part, on the determination that the Veteran did not satisfy the nexus requirement to be granted service connection on a direct basis pursuant to 38 C.F.R. § 3.303.  The new evidence suggests a direct link between the Veteran's reported in-service Agent Orange exposure and his peripheral neuropathy.  

As noted above, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  See Shade, supra.  In this case, new and material evidence has been received with respect to the nexus requirement.  Because he has submitted new and material evidence as to one basis of the prior disallowance, it is not necessary for the Veteran to submit evidence of actual or presumed Agent Orange exposure for purposes of reopening this claim. 

In short, the Board finds that this evidence constitutes new and material evidence in that it is neither cumulative nor redundant of previously submitted evidence, and it appears to raise a reasonable possibility of substantiating the Veteran's claim.  

Accordingly, the Board finds that new and material evidence has been submitted to reopen the claim of entitlement to service connection for peripheral neuropathy, to include as due to Agent Orange exposure.  To this extent, the benefit sought on appeal is granted.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for peripheral neuropathy, to include as due to Agent Orange exposure, is reopened.


REMAND

The Veteran's claims of entitlement to service connection for peripheral neuropathy and skin cancer must be remanded for further development prior to Board adjudication.

As noted above, the denial of these claims (declining to reopen the peripheral neuropathy claim and denying the skin cancer claim on the merits) in the Board's March 2011 decision was vacated and remanded in a July 2012 Court memorandum decision.  

The July 2012 Court decision remanded these claims "'for the Board to address [the] [a]ppellant's statements regarding actual and presumptive herbicide exposure, to attempt to obtain [the] [a]ppellant's [service personnel records],  and to discuss whether the [service personnel records] contain evidence regarding qualifying service in Vietnam.'"  

With regard to the first instruction, the Court found that the Board did not provide an adequate explanation for rejecting the Veteran's claim that "he was 'exposed to [A]gent [O]range because of the aircraft coming onto the ship after being over [V]ietnam.'"  The Board observes that the only further development for this aspect of the Veteran's claim is that a copy of  the "Joint Services Records Research Center Statement on Research Findings Regarding Navy and Coast Guard Ships During the Vietnam Era," contained in M21-1MR, Part IV, Subpart ii, 2.C.10.m, should be associated with the Veteran's claims file.  M21-1MR, Part IV, Subpart ii, 2.C.10.l. 

Furthermore, the Court determined that remand is necessary for the Board to address "'whether [the] [a]ppellant's service aboard the U.S.S Shelton or U.S.S. Eversole qualified him as a 'brown water' Veteran, which would entitle him to presumptive service connection.'"  The Court also noted that "the Board should have addressed the appellant's allegation that his service personnel records would verify that he served in 'direct support of military operations in Viet-Nam and its contiguous waters.'"  In order to address these two remand bases in the Court's decision, the Board must remand this claim for further development, to include (1) obtaining the Veteran's complete service personnel records, and (2) verifying whether the U.S.S. Shelton or U.S.S. Eversole was present in Vietnam's inland waterways (so-called 'brown water' naval activity) during the Veteran's service aboard these ships.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's complete service personnel records, and associate them with the claims file.

2.  Associate a copy of  the "Joint Services Records Research Center Statement on Research Findings Regarding Navy and Coast Guard Ships During the Vietnam Era," contained in M21-1MR, Part IV, Subpart ii, 2.C.10.m, with the Veteran's claims file.  

3.  Take appropriate steps to determine whether the U.S.S. Shelton or U.S.S. Eversole was present in Vietnam's inland waterways during the Veteran's service aboard these ships.  These steps should be documented in the Veteran's claims file.  

4.  After the development requested above has been completed, again review the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


